Citation Nr: 1428312	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esquire



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant served in the Puerto Rican Army National Guard (ARNG) from February 1981 to April 1997.  He had inactive duty for training (INACDUTRA) on December 6, 1981 and from April 17, 1993 to April 18, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen a previously denied final decision.

A March 2012 Board decision granted the appellant's application to reopen the prior final denial, and denied the service connection claim on the merits.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated March 2013, the Court remanded the Board's March 2012 decision pursuant to the terms of a Joint Motion for Remand (JMR).

In December 2013, the Board sought expert medical opinion from an orthopedic spine surgeon from the Veterans Health Administration (VHA).  The opinion obtained, which was received in March 2014, was provided to the appellant and his representative with an opportunity to provide additional evidence and/or argument.  The appellant's attorney provided written argument later that month.


FINDING OF FACT

The appellant's low back injury on December 6, 1981 resulted in an aggravation of low back pain and degeneration superimposed on a pre-existing congenital stenosis, and the subsequent development of discogenic disease results from a natural progression of this superimposed aggravation.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2013); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As addressed below, the Board grants in full the benefits sought on appeal.  Thus, the Board need not discuss compliance with VA's statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

II.  Analysis

The appellant seeks to establish his entitlement to service connection for a low back disorder.  He incurred low back injuries during two separate INACDUTRA periods in December 1981 and April 1993.  His case is complicated by evidence which suggests that he may have entered his December 1981 period of INACDUTRA with a congenital back disorder, and that a computed tomography (CT) scan prior to his April 1993 period of INACDUTRA was interpreted as showing central disc herniation of L5-S1 with compression of the dural sac.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  See 38 C.F.R. § 3.306(b).  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

Congenital or developmental conditions are not injuries or diseases and, therefore, generally may not be service connected as a matter of express VA regulation.  See 38 C.F.R. § 3.303(c).  There are, however, certain limited exceptions to this rule.  Service connection may be granted for hereditary diseases that either first manifested themselves during service or which pre-existed service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90 (July 18, 1990).  Further, where during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990). 

The term "active military, naval, or air service" includes any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cardiovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term "INACDUTRA" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Only "Veterans" are entitled to VA compensation under 38 C.F.R. §§ 1110 and 1131.  To establish status as "Veteran" based on INACDUTRA, a claimant must establish that he was disabled resulting from an injury incurred in or disease contracted in the line of duty during that period of INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id. 

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This is a purposely low, unique burden of proof in recognition of society's debt to veterans with the nation assuming the risk of error the award of benefits.  Wise v. Shinseki, 26 Vet. App. 517, 530-32 (2014).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

On review of an extensive evidentiary record (set forth in the Board's December 2013 VHA opinion request), the VHA examiner defined congenital lumbar stenosis as a developmental variation of the spine which dramatically narrows the available space in the spinal canal for the contents of the thecal sac (Cauda Equina) - due to a combination of shortened pedicles, circumferentially large pedicles and a small lamina.  The VHA examiner opined that the Veteran's December 1981 and April 1993 INACDUTRA injuries likely worsened the extent of low back pain and degeneration of the congenital stenosis above the expected rate of its natural progression.  The VHA examiner indicated that it was not possible to quantify the extent of additional injury.

The VHA examiner also opined that the superimposed injury in December 1981 was likely a significant contributing factor in the "currently diagnosed back disorder."  However, the VHA examiner opined that the Veteran's lumbar herniated disc was likely acquired in 1991, and did not result from the April 1993 INACDUTRA injury.

Previously, a January 2006 VA examiner provided opinion that the Veteran's congenitally small lumbar spine canal made him prone to suffer from discogenic disease, radiculopathy, Cauda Equina Syndrome, muscle spasm and degenerative joint disease (DJD), and that these conditions were a natural progression of congenital stenosis.

As indicated above, the VHA examiner determined that the appellant's low back injury on December 6, 1981 resulted in an aggravation of low back pain and degeneration superimposed on a pre-existing congenital stenosis.  The January 2006 VA examiner found that discogenic disc disease was a natural progression of spinal stenosis which, as above, the VHA examiner found was permanently aggravated by the December 1981 and April 1993 INACDUTRA injuries.  

Based on these two opinions, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current low back disorder has been caused or aggravated by the INACDUTRA injuries.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the appellant's low back injury on December 6, 1981 resulted in an aggravation of low back pain and degeneration superimposed on a pre-existing congenital stenosis, and the subsequent development of discogenic disease results from a natural progression of this superimposed aggravation.  38 U.S.C.A. § 5107(b).  The claim, therefore, is granted in full.



ORDER

Service connection for a low back disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


